 



Exhibit 10.2
CHANGE IN CONTROL AGREEMENT
     THIS CHANGE IN CONTROL AGREEMENT, dated as of May ___, 2006, is entered
into between Gibraltar Industries, Inc., a Delaware corporation (the “Company”)
and David W. Kay (the “Executive”).
     A. On April 7, 2005, the Company entered into a Change in Control Agreement
with the Executive (the “05 Change in Control Agreement”) which provided that
the Executive would be entitled to receive certain payments in the event that
his employment is terminated within the one (1) year period following the date
that a Change in Control (as defined in the 05 Change in Control Agreement) is
deemed to have occurred.
     B. The Company has determined that it is appropriate to provide that the
payments which the Executive is entitled to under the terms of the 05 Change in
Control Agreement will be made to the Executive upon the occurrence of a Change
in Control, whether or not the Executive’s employment is terminated following
the occurrence of a Change in Control (as defined in the 05 Change in Control
Agreement) in order to assure that the Company will have the continued
dedication and objectivity of the Executive, notwithstanding the possibility,
threat or occurrence of a Change in Control (as defined below) of the Company.
     C. In connection with the foregoing, the Company desires to amend and
restate the terms of the 05 Change in Control Agreement to provide that the
Executive will be entitled to payments provided for under the 05 Change in
Control Agreement upon the occurrence of a Change in Control, whether or not the
Executive’s employment is terminated following the occurrence of a Change in
Control.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follow:
     SECTION 1. DEFINITIONS. When used in this Agreement, the following terms
shall have the following meanings:
“Act” means the Securities and Exchange Act of 1934, as amended.
“Affiliate” means, with respect to any person or entity, any other person or
entity controlling, controlled by or under common control with such person or
entity, where “control” means the possession, directly or indirectly, of the
power to direct the management and policies of a person or entity, whether
through the ownership of voting securities, contract or otherwise.
“Annual Compensation” means the sum of: (a) the amount of the annual base salary
of the Executive which is in effect during the calendar year preceding the
calendar year in which a Change in Control occurs; and (b) the highest annual
bonus paid to the Executive by the Company during the three (3) calendar year
period preceding the calendar year in which a Change in Control occurs. Annual
Compensation shall include the amount of

 



--------------------------------------------------------------------------------



 



any of the Executive’s deferred compensation, including without limitation,
compensation deferred pursuant to any applicable 401(k) plan, Section 125 plan,
cafeteria plan or other deferred compensation plan maintained by the Company.
Annual Compensation shall not include the grant of stock options, restricted
stock, restricted units, performance shares, performance units and rights or
other equity or equity based grants.
“Board” means the Board of Directors of Gibraltar Industries, Inc.
“Cause” means that the Compensation Committee has determined (and provided the
Executive a written statement of its determination) that the Executive has
engaged in egregious acts or omissions which have resulted in material injury to
the Company and its business.
“Code” means the Internal Revenue Code of 1986, as amended.
“Competitive Business” means any business engaged in the design, development,
manufacture, merchandising, distribution or sale of any products or services
designed, developed, merchandised, distributed, sold or provided by the Company
or its Affiliates or its successor or its Affiliates during the one year period
preceding and the one year period following a Change in Control.
“Change in Control” shall be deemed to have occurred if:
     (a) During any consecutive twelve-month period, any “person” or group of
persons (within the meaning of Section 13(d) of the Act) other than the Company,
an Affiliate of the Company, an employee benefit plan sponsored by the Company
or any of its Affiliates, or any one or more members of the Lipke family becomes
the “beneficial owner” (as defined in section 13(d) of the Exchange Act) of
thirty five percent (35%) or more of the then outstanding Voting Stock through a
transaction or series of transactions which have not been arranged by or
consummated with the prior approval of the Board of Directors;
     (b) a majority of the members of the Board of Directors is replaced during
any consecutive twelve-month period by Directors whose appointment or election
is not endorsed by a majority of the members of the Board of Directors prior to
the date of appointment or election;
     (c) the Company enters into a Merger Sale Agreement; provided however, that
the entry into a Merger Sale Agreement shall only be deemed a “Change in
Control” if the Executive’s employment with the Company and all of its
Affiliates is terminated without Cause or he resigns for Good Reason during the
period beginning on the date the Merger Sale Agreement is executed and ending on
the date the Merger Sale is consummated or the Merger Sale Agreement is
terminated; or
     (d) the consummation of a Merger Sale.

2



--------------------------------------------------------------------------------



 



“Good Reason” the Executive will have Good Reason to terminate his employment
with the Company if:
     (1) the Executive’s annual base salary and/or annual bonus is reduced or
any other material compensation or benefits arrangement for the Executive is
materially reduced (and such reduction is unrelated to the Company’s, a
Company’s Affiliate’s or the Executive’s performance);
     (2) the Executive’s duties or responsibilities are negatively, and
materially changed in a manner inconsistent with the Executive’s position
(including status, offices, titles, and reporting requirements) or authority;
     (3) the Company requires the Executive’s work location or residence to be
relocated more than 50 miles from its location as of the date the Merger Sale
Agreement is executed;
     (4) the Company or its successor fails to offer the Executive a position
after the Change in Control comparable to that held by the Executive immediately
prior to the Change in Control.
“Incapacity” means (i) any physical or mental illness or disability of the
Executive that prevents him from performing his essential job functions in
substantially the manner and to the extent required prior to the commencement of
such Incapacity for a period of six consecutive months or an aggregate of six
months in any consecutive twelve-month period or (ii) the death of the
Executive.
“Merger Sale” means the consolidation, merger, or other reorganization of the
Company, other than: (a) a consolidation, merger or reorganization of the
Company in which holders of Common Stock immediately prior to the earlier of:
(i) the Board of Director’s approval of such consolidation, merger or other
reorganization; or (ii) the date of the stockholders meeting in which such
consolidation, merger or other reorganization is approved, continue to hold more
than eighty percent (80%) of the outstanding voting securities of the surviving
entity immediately after the consolidation, merger, or other reorganization; and
(b) a consolidation, merger or other reorganization which is effected pursuant
to the terms of a Merger Sale Agreement which provides that the consolidation,
merger or other reorganization contemplated by the Merger Sale Agreement will
not constitute a Change in Control for purposes of this Agreement.
“Merger Sale Agreement” means an agreement in which the Company agrees to a
Merger Sale.
“Voting Stock” means securities of the Company entitled to vote in the elections
of directors.

3



--------------------------------------------------------------------------------



 



     SECTION 2. TERM OF AGREEMENT. This Agreement shall commence on the date
first set forth above and shall remain in effect until the earlier of (i) the
termination of the Executive’s employment by reason of the Executive’s
Incapacity, or (ii) the termination of the Executive’s employment for any reason
prior to a Change in Control.
     SECTION 3. OBLIGATIONS OF THE COMPANY UPON A CHANGE IN CONTROL. Upon the
occurrence of a Change in Control during the term of this Agreement, the
Executive shall be entitled to receive the following payments and benefits from
the Company:
     (a) the restrictions imposed upon the sale, transfer or other conveyance of
any restricted stock held by the Executive pursuant to the terms of any
restricted stock agreement or any other plan or agreement shall terminate;
     (b) any and all deferred compensation (except for compensation deferred by
the Executive pursuant to the terms of any 401(k) plan maintained by the
Company, which deferred compensation shall be paid in accordance with the terms
of such 401(k) plan) shall be paid to the Executive in one lump sum payment
within thirty (30) days following the occurrence of the Change in Control;
     (c) any equity based incentive compensation award, including but not
limited to options and stock appreciation rights, shall vest and become fully
exercisable;
     (d) the Company shall pay the Executive an amount equal to the Executive’s
Annual Compensation; and
     (e) any common stock of the Company which has not been issued to the
Executive under the terms of any long term equity based incentive compensation
plan which was adopted by the Board of Directors prior to the date the Change in
Control occurs, but which common stock would have been issued to the Executive
under the terms of such long term equity based compensation plan if the Change
in Control had not occurred and the Executive had met all the applicable
performance goals established by the Board of Directors in order to receive
awards of restricted stock or restricted stock units under such long term equity
based incentive compensation plan shall, effective as of the date the Change in
Control occurs, be issued to the Executive, free and clear of all restrictions
on the sale, transfer or conveyance of such common stock.
     SECTION 4. AT-WILL EMPLOYMENT; WITHHOLDING.
     (a) The Company and the Executive acknowledge that the Executive’s
employment is and shall continue to be at-will, as defined under applicable law.
If the Executive’s employment terminates for any reason, including without

4



--------------------------------------------------------------------------------



 



limitation any termination prior to a Change in Control, the Executive shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided by this Agreement, or as may otherwise be available in
accordance with the Company’s established employee plans and policies at the
time of such termination.
     (b) All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.
     SECTION 5. NON-COMPETE PERIOD.
     (a) If the Executive’s employment is terminated during the one year period
following a Change in Control, the Executive agrees that during the one-year
period following such termination, he will not, and will cause each of his
Affiliates not to, for any reason whatsoever, directly or indirectly, either
individually or as an owner, partner, officer, director, manager, employee,
lender, consultant or adviser or otherwise, engage in any Competitive Business
anywhere in the United States of America. The ownership by the Executive of up
to 2% of any class of securities of any company which has a class of securities
registered under Section 12 of the Securities Exchange Act of 1934, as amended,
shall not constitute a breach of this covenant.
     (b) The parties acknowledge and agree that damages in the event of a breach
of any of the provisions of this SECTION 5 would be difficult, if not
impossible, to ascertain and it is therefore agreed that the Company (or its
successor), in addition to and without limiting any other remedy or right it may
have, shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction enjoining any such breach. The Executive further
agrees that the Company (or its successor) shall not be required to post a bond
or other security in connection with the issuance of any such injunction.
     (c) Notwithstanding anything in this SECTION 5 to the contrary, if at any
time, in any judicial proceeding, any of the restrictions stated in this SECTION
5 are found by a final order of a court of competent jurisdiction to be
unreasonable or otherwise unenforceable under circumstances then existing, the
Executive and the Company agree that the period, scope or geographical area, as
the case may be, shall be reduced to the extent necessary to enable the court to
enforce the restrictions to the extent such provisions are allowable under law,
giving effect to the agreement and intent of the parties that the restrictions
contained herein shall be effective to the fullest extent permissible. The
Executive agrees that the restrictions contained in this SECTION 5 are
reasonable in all respects. The provisions of this SECTION 5 shall survive the
term of this Agreement.
     SECTION 6. NONDISCLOSURE. (a) The Executive shall not (other than in the
good faith performance of his or her services to the Company or its Affiliates
before termination of employment) disclose or make known to anyone other than

5



--------------------------------------------------------------------------------



 



employees of the Company and its Affiliates, or use for the benefit of himself
or herself or any other person, firm, operation, or entity unrelated to the
Company, any knowledge, information, or materials, whether tangible or
intangible, belonging to the Company, about the products, services, know-how,
customers, business plans, or financial, marketing, pricing, compensation, and
other proprietary matter relating to the Company. Promptly upon the termination
of the Executive’s employment with the Company, the Executive shall deliver to
the Company any and all confidential information in his or her possession. The
provisions of this SECTION 6 shall survive the term of this Agreement.
     SECTION 7. SUCCESSORS. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession will be a breach of this Agreement and
entitle the Executive to compensation from the Company in the same amount and on
the same terms as the Executive would be entitled to had the Company terminated
the Executive for any reason other than Cause or Incapacity on the succession
date (and assuming a Change in Control had occurred prior to such succession
date).
     SECTION 8. NON-ASSIGNABILITY. This Agreement is personal in nature and
neither of the parties shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations under it, except as
provided in SECTION 7. Without limiting the foregoing, the Executive’s right to
receive payments under this Agreement shall not be assignable or transferable,
whether by pledge, creation of a security interest, or otherwise, other than a
transfer by his or her will or by the laws of descent or distribution, and, in
the event of any attempted assignment or transfer by the Executive contrary to
this Section, the Company shall have no liability to pay any amount so attempted
to be assigned or transferred.
     SECTION 9. NOTICE OF TERMINATION. In the event that, following a Change in
Control, the Company terminates the Executive’s employment for Cause or the
Executive terminates his employment with the Company for Good reason, the party
terminating such employment shall send notice to the other party given in
accordance with SECTION 10 below, within thirty (30) days of the date of such
termination of Employment. The notice shall be in writing and shall (i) state
the specific termination provision in the Agreement relied upon and (ii) to the
extent applicable, set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under such provision.
     SECTION 10. NOTICES. For the purpose of this Agreement, notices and all
other communications provided for shall be in writing and shall be deemed to
have been given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, or by nationally
recognized overnight courier

6



--------------------------------------------------------------------------------



 



addressed as follows:

                  If to the Executive:    
 
           
 
           
 
           
 
           
 
           
 
           
 
                If to the Company:    
 
           
 
      Gibraltar Industries, Inc.    
 
      3556 Lakeshore Road    
 
      Buffalo, NY 14219    

or to such other address as either party may have furnished to the other in
writing. Notices of change of address shall be effective only upon receipt.
     SECTION 11. GOVERNING LAW. The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of New
York without reference to principles of conflict of laws.
     SECTION 12. SETTLEMENT OF DISPUTES; ARBITRATION. If there has been a Change
in Control and any dispute arises between the Executive and the Company as to
the validity, enforceability, and/or interpretation of any right or benefit
afforded by this Agreement such dispute shall be resolved by binding arbitration
proceedings in accordance with the rules of the American Arbitration
Association. The arbitrators shall presume that the rights and/or benefits
afforded by this Agreement that are in dispute are valid and enforceable and
that the Executive is entitled to such rights and/or benefits. The Company shall
be precluded from asserting that such rights and/or benefits are not valid,
binding, and enforceable and shall stipulate before such arbitrators that the
Company is bound by all the provisions of this Agreement. The burden of
overcoming by clear and convincing evidence the presumption that the Executive
is entitled to such rights and/or benefits shall be on the Company. Punitive
damages shall not be awarded. The results of any arbitration shall be conclusive
on both parties and shall not be subject to judicial interference or review on
any ground whatsoever, including without limitation any claim that the Company
was wrongfully induced to enter into this Agreement to arbitrate such a dispute.
The Company shall pay or reimburse the Executive for legal fees and expenses
incurred as a result of any dispute resolution process entered into by the
Executive to enforce this Agreement.
     SECTION 13. MISCELLANEOUS
     (a) This Agreement contains the entire understanding with the Executive
with respect to its subject manner and supersedes any and all prior agreements
or understandings, written or oral, relating to the subject matter, including,
but not limited to, the 05 Change in Control Agreement. No provisions of this
Agreement may be amended unless such amendment is agreed to in writing signed by
the Executive and the Company.

7



--------------------------------------------------------------------------------



 



     (b) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (c) This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.
     (d) The captions of this Agreement are not part of its provisions and shall
have no force or effect.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered as of the day and year first above set forth.

          GIBRALTAR INDUSTRIES, INC.    
 
       
By:
  /s/ Henning Kornbrekke   /s/ David W. Kay
 
        Name: Henning Kornbrekke   Name: David W. Kay Title: President    

8